Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending per amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because under a broadest reasonable interpretation in light of the specification “network repository network element” and “second network element” are software per se.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 6, 7, 9, 10, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garcia Azorero (US 20190357130) (hereinafter Garcia).
For claim 1, Garcia discloses:
An apparatus, comprising: 
a processor (Fig. 4, processor 408 and memory 406); and 
a memory coupled to the processor and storing instructions that, when executed by the processor (Fig. 4, processor 408 and memory 406), cause the apparatus to: 
receive a request message from a second network element, wherein the request message comprises information about a network slice, and requests to obtain status information of a system feature supported by the network slice (par. 0082: “The PC_NSS, at policy decision request from the AMF as part of the attach (or UE connectivity) procedure, and based on dynamic policies, may select network slice(s) that can be assigned to the UE at attach and at PDN connection establishment procedures.”); and 
send, based on the request message, the status information of the system feature supported by the network slice to the second network element (par. 0072: “…in order to decide about which network slice to assign to a UE, the PC_NSS may access up to date network slice parameters relating to a network slice for the service that the network slice is intended to deliver, the business purpose/customer that the network slice is serving, and/or the network slice status. Network slice parameters may comprise, for example, load within the network slice, current latency to deliver the intended service within the network slice, message loss within the network slice etc.”; par. 0088: “The PC_NSS can interface with an Analytics function, which is configured to provide the PC_NSS with analytics insights (for example, congested area, terminal malfunctioning, network slice conditions) to be considered in the network slice selection process.”).

For claim 6, Garcia discloses:
The apparatus according to claim 1, wherein the instructions further cause the apparatus to: 
receive configuration information from a network slice management network element, wherein the configuration information comprises information about the network slice, the system feature supported by the network slice, a network function (NF) corresponding to the system feature, and an NF service corresponding to the NF (par. 0094: “The PC_NSS may provide a selected network slice(s), i.e. one or more assignable network slice, and the PC_NSS may transmit for each network slice the corresponding NSRR, which includes the NFs (or a chain of selected NFs, for example, the SMF and UPF) to route the specific UE initiated procedure. The NSRR may also include one or more events and/or conditions that would trigger a new network slice selection request. The NSRR may also include the service scope at which the network slice applies.”); and 
store the configuration information (par. 0092: “The PC_NSS may combine the collected UE data and/or network data with other parameters, such as time of day and other operator conditions, into selection data for network slice selection”).

For claim 7, Garcia discloses:
The apparatus according to claim 6, wherein the system feature comprises a first system feature, an NF corresponding to the first system feature comprises a first NF, the NF service corresponding to the NF comprises a first NF service corresponding to the first NF, and the instructions further cause the apparatus to: 
receive a notification message from a first network element, wherein the first network element is a network element that supports the first NF, the notification message comprises status information of an NF service of the first network element, and the status information of the NF service of the first network element comprises status information of the first NF service (par. 0098: “The NSRR includes network slice information to be delivered by the PC_NSS to the requesting NF (for example an MMF/AMF, or an SMF). The NSRR may include one or more of: the network slice instance ID to which it relates; the service scope at which the network slice applies to (for example, any service, any service in a PDN, a Service Data Flow in a PDN); the set of NFs forming the network slice (for example, common and specific to the slice) and through which to route the UE initiated procedure; and one or more selection events and/or conditions that trigger a network slice reselection (per NF, for example in the MMF, a rule may be installed to request network slice selection at PDN connection request, or in the SMF a rule may be installed to request network slice selection (for further UP selection) at reception of the PDN connection request).”); and 
determine status information of the first system feature based on the status information of the first NF service (par. 0117: “”The transmitter 402 of the PC_NSS 108 transmits to the AMF 104 the authorized NSSAI and the NSRR(s). Each NSRR may comprise one or more of the following: the network slice instance ID to which it relates; the set of NFs forming the network slice and through which to route a UE request).

For claim 9, Garcia discloses:
The apparatus according to claim 1, wherein the request message further comprises a second system feature in the system feature supported by the network slice, and the status information of the system feature supported by the network slice comprises status information of an NF service corresponding to the second system feature (par. 0082: “The PC_NSS, at policy decision request from the AMF as part of the attach (or UE connectivity) procedure, and based on dynamic policies, may select network slice(s) that can be assigned to the UE at attach and at PDN connection establishment procedures.”).

For claim 10, Garcia discloses:
An apparatus, comprising: 
a processor (Fig. 4, processor 408 and memory 406); and 
a memory coupled to the processor and storing instructions that, when executed by the processor (Fig. 4, processor 408 and memory 406), cause the apparatus to: 
send a request message to a network repository network element, wherein the request message comprises information about a network slice, and requests to obtain status information of a system feature supported by the network slice (par. 0082: “The PC_NSS, at policy decision request from the AMF as part of the attach (or UE connectivity) procedure, and based on dynamic policies, may select network slice(s) that can be assigned to the UE at attach and at PDN connection establishment procedures.”); and 
receive the status information of the system feature supported by the network slice from the network repository network element (par. 0072: “…in order to decide about which network slice to assign to a UE, the PC_NSS may access up to date network slice parameters relating to a network slice for the service that the network slice is intended to deliver, the business purpose/customer that the network slice is serving, and/or the network slice status. Network slice parameters may comprise, for example, load within the network slice, current latency to deliver the intended service within the network slice, message loss within the network slice etc.”; par. 0088: “The PC_NSS can interface with an Analytics function, which is configured to provide the PC_NSS with analytics insights (for example, congested area, terminal malfunctioning, network slice conditions) to be considered in the network slice selection process.”).

For claim 15, Garcia discloses:
The apparatus according to claim 10, wherein the request message further comprises a second system feature in the system feature supported by the network slice, and the status information of the system feature supported by the network slice comprises status information of a network function (NF) service corresponding to the second system feature (par. 0082: “The PC_NSS, at policy decision request from the AMF as part of the attach (or UE connectivity) procedure, and based on dynamic policies, may select network slice(s) that can be assigned to the UE at attach and at PDN connection establishment procedures.”).

For claim 16, Garcia discloses:
A system, comprising a network repository network element and a second network element, wherein 
the network repository network element is to: 
receive a request message from a second network element, wherein the request message comprises information about a network slice, and requests to obtain status information of a system feature supported by the network slice (par. 0082: “The PC_NSS, at policy decision request from the AMF as part of the attach (or UE connectivity) procedure, and based on dynamic policies, may select network slice(s) that can be assigned to the UE at attach and at PDN connection establishment procedures.”); and 
send, based on the request message, the status information of the system feature supported by the network slice to the second network element (par. 0072: “…in order to decide about which network slice to assign to a UE, the PC_NSS may access up to date network slice parameters relating to a network slice for the service that the network slice is intended to deliver, the business purpose/customer that the network slice is serving, and/or the network slice status. Network slice parameters may comprise, for example, load within the network slice, current latency to deliver the intended service within the network slice, message loss within the network slice etc.”; par. 0088: “The PC_NSS can interface with an Analytics function, which is configured to provide the PC_NSS with analytics insights (for example, congested area, terminal malfunctioning, network slice conditions) to be considered in the network slice selection process.”); the second network element is to: 
send the request message to the network repository network element (par. 0082: PC_NSS receives request AMF (derived from UE attachment/connection request)”; and 
receive the status information of the system feature supported by the network slice from the network repository network element (par. 0072: PC_NSS receives/retrieves response including network slice parameters relating to a network slice for the service that the network slice is intended to deliver, the business purpose/customer that the network slice is serving, and/or the network slice status. Network slice parameters may comprise, for example, load within the network slice, current latency to deliver the intended service within the network slice, message loss within the network slice etc.”).

Allowable Subject Matter
Claims 2-5, 8, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Tang (US 20190123963): “A monitoring module in a network slice periodically collects a running status indicator of the network slice. For example, the running status indicator includes a resource indicator and a service indicator. The monitoring module reports the collected running status indicator to a slice elastic scaling decision module.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443